Citation Nr: 1445156	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  13-33 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to May 1954.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current hearing loss and tinnitus are due to noise exposure during his military service.  VA treatment records that were reviewed during his July 2014 VA examination are not included in the claims file.  Specifically treatment records from Loma Linda Healthcare System dated in December 2011, March 2012 and April 2012.  In fact, no VA treatment records are included in the claims file or uploaded to Virtual VA or VBMS.  These records must be obtained prior to adjudicating the claim.

The Veteran has consistently maintained that although his Military Occupational Specialty (MOS) was musician, he was assigned as a corpsman assistant and stationed at the 5" 38 gun mount.  He reported the explosion from the gun in service caused his ears to ring for two weeks.  The Veteran's personnel records have not been requested or obtained.  A request for the Veteran's personnel records should be obtained.  

The Veteran's service treatment records show that he was treated for otitis externa in his left ear in August 1952.  The July 2014 examiner failed to provide an opinion as to whether any of his current hearing disabilities are due this treatment of his ear during service.  For this reason, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records for the Veteran pertaining to hearing loss and tinnitus, including records from the VA Loma Linda Healthcare System and associate them with the claims file.

2. Request the Veteran's complete service personnel records.  

Personnel records are considered federal records and efforts to obtain these records shall continue until the records are obtained unless VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 U.S.C. S § 5103A(b)(3); 38 C.F.R. §3.159 (c)(2).  

3. After the above development has been completed, return the claims file to the provider who conducted the July 2014 examination, if available, for an addendum addressing the nature and etiology of the Veteran's claimed hearing loss and tinnitus disabilities.  If the July 2014 examiner is not available, another VA audiologist may provide the opinion.  The examiner should be requested to review the history.  

The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present hearing loss or tinnitus developed in service or is otherwise causally related to service, to include as a result of noise exposure and/or otitis externa of the left ear. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is advised that the Veteran is competent to report exposure to noise in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  The rationale for any opinions should also be provided.

An examination should only be given to the Veteran if the examiner finds that one is necessary.  If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

